Citation Nr: 1037286	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of synovitis of the right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Attorney  


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active service from September 1966 until August 
1967 with 17 days prior service per the DD 214.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in New 
York, New York.  

This case was previously before the Board in June 2006, at which 
time the Board denied the Veteran's claims.  The Veteran 
subsequently appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 31, 2008 
Memorandum Decision, with Judgment entered April 23, 2008, the 
Court vacated the Board's June 2006 decision and remanded the 
case to the Board for readjudication in accordance with the 
directives set forth in the Court's decision.  In June 2009, the 
Board remanded the case for further evidentiary development.  The 
requested development has been satisfactorily completed and the 
case has been returned to the Board for appellate review.  

In the prior remand, the Board had noted that the record did not 
reflect that the Veteran filed a VA Form 21-22, Appointment of 
Veterans Service Organization or Claimant's Representative, as 
required under 38 C.F.R. § 20.602, and, thus, was unrepresented.  
For purposes of appealing his claim to the Court, the Veteran 
appointed, Mark C. Kujawski, Esq. to represent him before the 
Court.  The Board observes that in March 2009, well after 
representing the Veteran before the Court, such attorney 
submitted evidence to the Board on the Veteran's behalf.  
However, there was no evidence that the Veteran submitted a VA 
Form 21-22, Appointment of Veterans Service Organization or 
Claimant's Representative or a VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative as required under 
38 C.F.R. § 20.603, in order for the Board to validly recognize 
such attorney as a representative for the Veteran at that time.  
However, in July 2009, the Veteran did submit VA Form 21-22a in 
favor of Mr. Kujawski.  Hence, his representative has been 
properly appointed.  

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the postoperative 
residuals of synovitis of the right knee were manifested by 
complaints of pain and instability, productive of noncompensable 
limitation of motion.  

2.  Throughout the entirety of the rating period on appeal, the 
evidence reveals left ankle pain and swelling productive of no 
more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 
percent for postoperative residuals of synovitis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of fracture of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5271 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In May 2003 and August 2009 VCAA notice letters, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate the claims for an increased rating, as well as 
what information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of, or submit any further medical evidence 
relevant to, the claims.  The August 2009 letter also advised the 
Veteran of how disability ratings and effective dates are 
assigned.  

The Board also observes that this case was remanded by the Court 
in March 2008, in part, for compliance with the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses 
on VCAA notice requirements in an increased rating case.  
However, despite the August 2009 notice letter sent to the 
Veteran complying with the case, the Board points out that the 
case was recently overturned in part by the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in a 
July 2010 Supplemental Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to any 
defect in the timing of the notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and the Veteran has not pointed out any 
specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's 
statements.  Also obtained are records from the Social Security 
Administration and records pertaining to the Veteran's workers' 
compensation claim.  The VA examination reports are adequate, as 
they were predicated on the pertinent evidence of record, and the 
Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran's claims file was not available for review by the VA 
examiner at the time of the May 2003 VA examination.  However, 
the reported medical history considered by the examiner was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2009).  The claims file was reviewed and an addendum 
prepared by the VA examiner who conducted the December 2009 VA 
examination.  Consequently, the Board finds that VA's duty to 
assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concern 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concern the effects of the 
disability on the veteran's ordinary activity.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA General Counsel has held that knee arthritis and instability 
may be rated separately under Diagnostic Codes 5003 and 5257, 
while cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Normal range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  Normal range of motion for the ankle is 
plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II (2009).  

Right Knee

The veteran is currently assigned a 10 percent evaluation for 
postoperative residuals of synovitis of the right knee, currently 
evaluated pursuant to Diagnostic Code 5257 which contemplates 
knee impairment manifested by recurrent subluxation or lateral 
instability.  Under that Code section a 10 percent disability 
rating is warranted for slight impairment.  To achieve the next-
higher 20 percent disability rating, the evidence must 
demonstrate moderate impairment.  

The Board has reviewed the competent evidence during the rating 
period in question and finds that such records reflect no more 
than slight knee impairment as contemplated by Diagnostic Code 
5257.  Upon VA examination in May 2003, the examiner noted that 
the stability of the right knee was within normal limits.  
Private examination in March 2003 by A.S.H., M.D., revealed that 
Lachman's, pivot shift, and Apley's tests were negative.  The 
varus and valgus stress tests revealed no laxity of the medial 
collateral ligaments.  Range of motion of the knee was reported 
to be full extension and flexion to 98 degrees with subjective 
complaints of pain.  There was patellofemoral crepitus and 
tenderness along the medial and lateral joint lines.  Dr. A.S.H. 
also stated there was no subluxation of the patella and no 
dislocation and that the Veteran walked with a marked antalgic 
limp although he was able to get on the examining table without 
any assistance or difficulties.  

In reaching the above conclusion, the Board acknowledges that 
pain, stiffness, swelling, and giving away are noted upon VA 
examination in May 2003.  The VA examiner also noted that the 
Veteran used an elastic brace on his right knee at times.  
Further, upon private examination in March 2003, the Veteran's 
anterior drawer sign was +1 and the McMurray test was positive 
medially.  However, these complaints and findings have been 
contemplated in the current 10 percent rating assignment.  
Similar findings were made at the more recent VA examination that 
was conducted in December 2009.  Stability of the right knee was 
within normal limits, and range of motion was from 0 to 100 
degrees with pain on motion.  Additional functional limitation 
based on flare-ups could not be determined without resort to 
speculation.  The Social Security Administration disability 
records as well as the records pertaining to the Veteran's 
workers' compensation claim involve treatment for herniated discs 
and cardiac disease.  Hence, they are not relevant to the rating 
of the Veteran's right knee disability.  

As such, based on the overall evidence as described above, the 
Veteran's disability picture is not more closely approximated by 
the next-higher 20 percent evaluation under Diagnostic Code 5257.  
Rather, the 10 percent rating is appropriate.  In so deciding, 
the Board notes that an increase on the basis of limitation of 
motion due to factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board has also contemplated whether any other Diagnostic Code 
might allow for an increased rating.  However, as the competent 
evidence does not establish ankylosis or functional impairment 
comparable therewith, Diagnostic Code 5256 is inapplicable.  
Additionally, as the evidence fails to demonstrate tibia/fibula 
impairment, Diagnostic Code 5262 is also not for application.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 
45 degrees, and a 20 percent rating is warranted where flexion is 
limited to 30 degrees.  

With regard to the question of whether the Veteran is entitled to 
a separate rating in addition to the 10 percent evaluation 
currently assigned, for limitation of motion due to arthritis, 
the Board observes that the examination reports discussed above 
all included a diagnosis of osteoarthritis of the right knee.  
Limitation of leg motion is addressed under Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 degrees.  
Under Diagnostic Code 5261, a noncompensable evaluation applies 
for limitation of leg extension to 5 degrees.  

However, the medical evidence of record fails to reveal flexion 
or extension limited to even noncompensable levels.  Indeed, the 
VA examinations in May 2003 fail to demonstrate right knee 
flexion limited to less than 110 degrees or right knee extension 
less than full.  Similarly, Dr. A.S.H.'s examination in March 
2003 failed to demonstrate right knee flexion limited to less 
than 98 degrees or right knee extension limited to less than full 
and upon VA examination in December 2009, range of motion of the 
right knee was from 0 to 100 degrees.  The Board acknowledges the 
Veteran's complaints of right knee pain as well as the reports of 
pain on motion.  For example, at the private examination, the 
Veteran remarked that he had pain in his right knee with 
difficulty ambulating because of pain.  Dr. A.S.H. stated that 
the Veteran ambulated with a marked antalgic limp.  Upon VA 
examination in May 2003, the Veteran reported pain, stiffness, 
swelling, and giving way in his right knee precipitated by 
ambulation.  At times, he used an elastic brace to support his 
knee. The VA examiner also noted the veteran takes 375 mg of 
Naprosyn twice a day with some relief and suffers from lack of 
endurance.  Additionally, in his September 2004 substantive 
appeal, the veteran indicated that his right knee causes him 
chronic pain and swelling.  Also, he stated that his right knee 
is severely unstable both medially and laterally. The veteran 
reported a deficit in his range of motion.  

Nevertheless, the Board finds that the objective clinical 
evidence as a whole fails to demonstrate additional functional 
limitation such as to render the Veteran's disability picture 
analogous to at least noncompensable levels under Diagnostic Code 
5260 or 5261.  Therefore, the Board finds that a separate rating 
for arthritis is not assignable through application of VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.

The Veteran's right knee disability has been reported to involve 
a scar.  Therefore, the Board may consider whether the veteran is 
entitled to a separate rating for a scar.  Disabilities of the 
skin are addressed under 38 C.F.R. § 4.118.  Evidence of a 
superficial and painful scar is required in order to achieve a 
rating under Diagnostic Code 7804.  Here the evidence does not 
establish that such criteria have been met.  Upon VA examination 
in May 2003, a 2-inch scar medially and a 5-inch post-high tibial 
osteotomy scar laterally were noted on the right knee.  The VA 
examiner described the scars as healed.  Furthermore, Dr. A.S.H. 
also noted that the Veteran has a well-healed surgical scar on 
his right knee.  Similar findings were made upon VA examination 
in December 2009.  Consequently, the Board finds that the record 
does not reflect findings relative to any symptomatic surgical 
scar, and in fact, the Veteran has not raised any complaints 
regarding the scar.  In view of the foregoing, the Board finds 
that a separate compensable evaluation for a right knee scar is 
also not appropriate here.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

In conclusion, the currently assigned 10 percent evaluation for 
the Veteran's right knee disability is appropriate and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Again, as noted above, the Social Security 
disability records note that the Veteran's working limitations 
stem from his herniated discs and his heart disease.  In a 
May 2006 examination, the physician noted that the Veteran 
complained of pain in his right knee and left ankle which limited 
his ability to walk a long distance or climb stairs.  However, 
the examiner noted that the Veteran's complaints were credible, 
but not to the extent that he alleged because he was able to 
perform his activities of daily living, he was able to drive, and 
he was able to go out on his own.  Hence, the Board concludes 
that the assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321 (2009) is not warranted at this time.  

Left Ankle

The Veteran's residuals of fracture of his left ankle are 
currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which pertains to limitation of motion of 
the ankle.  Under that Diagnostic Code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  

Here, the evidence of record shows no more than moderate 
limitation of motion.  Upon evaluation in by Dr. A.S.H. in March 
2003, the Veteran could dorsiflex the left ankle to 10 degrees 
and he exhibited plantar flexion to 20 degrees.  There was 
decreased inversion and eversion.  At a May 2003 VA examination, 
the Veteran exhibited dorsiflexion from 0 to 15 degrees and 
plantar flexion from 0 to 35 degrees.  At the more recent VA 
examination in December 2009, the Veteran exhibited virtually 
full range of painless motion with dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  Thus, while 
the above evidence does reveal some limitation of left ankle 
motion at least during part of the rating period, such limitation 
is found to be moderate rather than marked, leading to the 
conclusion that the 10 percent rating in effect is appropriate.  

In determining that the objective findings described above do not 
constitute marked limitation of motion, the Board has relied on 
38 C.F.R. § 4.71a, Plate II, noted above, which demonstrates that 
20 degrees is a normal finding for ankle dorsiflexion and that 45 
degrees is a normal finding for plantar flexion.  While the 
objective findings do reflect some limitation of motion, the 
Veteran retained at least 50 percent of normal dorsiflexion and 
plantar flexion on the March 2003 and May 2003 examinations.  
Such limitations have been appropriately contemplated  by the 
currently assigned 10 percent evaluation for moderate ankle 
disability.  

In reaching this determination, the Board has also considered 
additional functional impairment due to factors such as pain and 
weakness, as discussed below.  In this regard, the private 
examination report from Dr. A.S.H. dated in March 2003 reflected 
complaints of left ankle pain with difficulty ambulating.  Dr. 
A.S.H. noted that all of the Veteran's movements during the range 
of motion examination were painful.  In the May 2003 VA 
examination report, it was noted that the Veteran experienced 
pain, stiffness, swelling, and giving way in his left ankle.  
Specifically, the VA examiner noted the Veteran's lack of 
endurance and mild edema at the left medial malleolus.  However, 
while the evidence of record does establish complaints of pain 
associated with the Veteran's left ankle disability, as described 
above, such pain has not been shown to cause additional 
limitation of function to such an extent as to be comparable to a 
20 percent rating for marked limitation of motion.  Indeed, the 
March 2003 private evaluation indicated that there was no atrophy 
of the calf muscles and no calf tenderness.  His Achilles was not 
tender and the Thomson test was negative and he had normal 
strength in the left ankle.  In his September 2004 substantive 
appeal, the Veteran indicated that pain and swelling were 
increased in his left ankle when standing for long periods of 
time.  He also stated that a few times per month the ankle become 
more inflamed with increased pain and swelling causing difficulty 
ambulating without assistance.  Even after acknowledging these 
complaints, the Board is unable to conclude that the disability 
picture more nearly approximates the criteria for a 20 percent 
evaluation for the reasons already discussed.  

The Board has also considered whether any alternate Code sections 
allow for a higher rating.  Diagnostic Code 5270 affords a 20 
percent evaluation for ankylosis of the ankle in plantar flexion, 
to less than 30 degrees.  However, none of the medical evidence 
discussed above has indicated that the Veteran's left ankle is 
ankylosed.  For the same reason, a higher evaluation under 
Diagnostic Code 5272, for ankylosis of the subastragalar or 
tarsal joint, is not permitted.  There are no other relevant 
Diagnostic Codes for consideration.

In conclusion, the evidence of record shows that the Veteran's 
disability picture is appropriately reflected by the 10 percent 
rating for residuals of a left ankle fracture.  There is no basis 
for a higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Again, as discussed above, the Social Security 
disability determination records as well as the workers' 
compensation records denote disability due to herniated discs in 
the lumbar spine and heart disease.  In a May 2006 examination, 
the physician noted that the Veteran complained of pain in his 
right knee and left ankle which limited his ability to walk a 
long distance or climb stairs.  However, the examiner noted that 
the Veteran's complaints were credible, but not to the extent 
that he alleged because he was able to perform his activities of 
daily living, he was able to drive, and he was able to go out on 
his own.  Hence, the Board finds that the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.




ORDER

A rating in excess of 10 percent for postoperative residuals of 
synovitis of the right knee is denied.

A rating in excess of 10 percent for residuals of fracture of the 
left ankle is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


